DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/03/2022 has been entered. Claims 1-2 and 4-5 have been amended. Thus Claims 1-10 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The minor informalities and indefinite languages set forth in the Office Action 10/04/2021 have been obviated. Accordingly, the objections and 112(b) rejection have been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art references have been cited in the Office Action 10/04/2021 and they are International publication WO2018/123890A1 (WO’890), Yoneda (Yoneda, N. et al. “Novel Fluorination Reagent: IF5/Et3N–3HF” Chemistry Letters 2001, pages 222-223) and Hara (Hara, S. et al. “Direct Fluorination of Adamantanes with Iodine Pentafluoride” Synthesis, 2008(16), 2510-2512).
WO’890 teaches a method for manufacturing a difluoromethylene compound having a -CF2- moiety comprising a step A of mixing: a) a carbonyl compound having a -n (where X is chlorine, bromine, or iodine, and n is a natural number from 1 to 5); and e) sulfur chloride.
Yoneda teaches in Table 1 a method for producing compound having a -CF2- moiety comprising reacting a carbonyl compound having a -C(O)- moiety with IF5/Et3N-3HF:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hara teaches in Table 1 a method for producing compounds having a -CF2- moiety comprising reacting a carbonyl compounds having a -C(O)- moiety with IF5 in the presence of CH2Cl2 solvent.

    PNG
    media_image3.png
    134
    512
    media_image3.png
    Greyscale

	However, the aforementioned references fail to teach or suggest a method for producing a difluoromethylene compound (I) containing at least one -CF2- moiety, the method comprising step A of reacting IF5 and a disulfide compound (III) of the formula: RA-S-S-RA, wherein RA, in each occurrence, independently represents aryl optionally having at least one substituent or alkyl optionally having at least one substituent, with a carbonyl compound (II) containing at least one -C(O)- moiety.
	Accordingly, the prior art references fail to either anticipate or make obvious the instantly claimed method for producing difluoromethylene compound containing at least one -CF2-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-10 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622